     Case 20-10752-abl      Doc 105     Entered 11/23/20 09:51:00      Page 1 of 5



     James Patrick Shea, Esq.
 1   Nevada Bar No. 405
     Bart K. Larsen, Esq.
 2   Nevada Bar No. 8538
     SHEA LARSEN
 3   1731 Village Center Circle, Suite 150
     Las Vegas, Nevada 89134
 4   Telephone: (702) 471-7432
     Email: jshea@shea.law
 5           blarsen@shea.law
 6   Philip Bentley, Esq. (Admitted pro hac vice)
     New York Bar No. 1992627
 7   Priya K. Baranpuria, Esq. (Admited pro hac vice)
     New York Bar No. 5467444
 8   KRAMER LEVIN NAFTALIS & FRANKEL LLP
     1177 Avenue of the Americas
 9   New York, New York 10036
     Telephone: (212) 715-9100
10   Email: pbentley@kramerlevin.com
             pbaranpuria@kramerlevin.com
11
     Alla Lefkowitz, Esq. (Admission pending)
12   New York Bar No. 4923363
     Molly Thomas-Jensen, Esq. (Admission pending)
13   New York Bar No. 4735148
14   EVERYTOWN LAW
     450 Lexington Ave.
15   P.O Box # 4184
     New York, NY 10017
16   (mailing address)
     Phone: (646) 324-8365
17   Emails: alefkowitz@everytown.org
             mthomasjensen@everytown.org
18
     Attorneys for Beverly Crawford and Alvino Crawford,
19   and for the City of Kansas City, Missouri
                             UNITED STATES BANKRUPTCY COURT
20
                                    DISTRICT OF NEVADA
21                                                 ***
22   In re:                                                Case No. 20-10752-ABL

23            JIMENEZ ARMS, INC.,                          Chapter 7

24                         Debtor.                         VERIFIED PETITION FOR
                                                           PERMISSION TO PRACTICE IN THIS
25                                                         CASE ONLY BY ATTORNEY NOT
                                                           ADMITTED TO THE BAR OF THIS
26                                                         COURT

27                                                         EFFECTIVE JANUARY 1, 2015
                                                           FILING FEE IS $250.00
28

                                             Page 1 of 4
     Case 20-10752-abl        Doc 105     Entered 11/23/20 09:51:00         Page 2 of 5




 1
 2          Molly Thomas-Jensen, Petitioner, respectfully represents to the Court:

 3          1.      That Petitioner resides in Brooklyn, New York.
 4          2.      That Petitioner is an attorney at law and a member of the law firm of Everytown
 5   Law. The office mailing address for Everytown Law is 450 Lexington Ave., P.O. Box # 4184,
 6   New York, NY 10017.
 7          3.      That Petitioner has been retained personally or as a member of the law firm by
 8   Beverly Crawford and Alvino Crawford, individually and as parents of the decedent Alvino
 9   Dwight Crawford, and by the City of Kansas City, Missouri to provide legal representation in
10   connection with the above-entitled case now pending before this Court.
11          4.      That since 2009 Petitioner has been and presently is a member in good standing of
12   the bar of the highest Court of the State of New York where Petitioner regularly practices law.
13          5.      That Petitioner was admitted to practice before the following United States
14   District Courts, United States Circuit Court of Appeal, the Supreme Court of the United States
15   and Courts of other States on the dates indicated for each, and that Petitioner is presently a
16   member in good standing of said Courts.
17
            Admission                                                            Date of Admission
18
            New York State Bar # 4735148                                         9/30/2009
19
            U.S. District Court for the Eastern District of New York             11/5/2010
20          U.S. District Court for the Southern District of New York            11/29/2010
21          U.S. Supreme Court                                                   6/12/2017
22
23          6.      That there are or have been no disciplinary proceedings instituted against

24   petitioner, nor any suspension of any license, certificate or privilege to appear before any

25   judicial, regulatory, or administrative body, or any resignation or termination in order to avoid
26
     disciplinary or disbarment proceedings: none.
27
28

                                             Page 2 of 4
Case 20-10752-abl   Doc 105   Entered 11/23/20 09:51:00   Page 3 of 5
Case 20-10752-abl   Doc 105   Entered 11/23/20 09:51:00   Page 4 of 5
Case 20-10752-abl   Doc 105   Entered 11/23/20 09:51:00   Page 5 of 5
